OPINION OF THE COURT
PER CURIAM.
This is a civil action in which the appellant sought an adjudication as to its possible obligations under a comprehensive liability policy issued to the appellee Carll and Ramagosa, Inc. The matter came before the court below on cross motions for summary judgment. The court, construing the policy, held that the appellant was under an obligation to defend certain tort actions and entered a partial summary judgment accordingly. The claims of the respective appellees as to the ultimate liability of the appellant were expressly reserved for determination after the tort actions had been litigated.
It is clear that the judgment of the lower court lacks the finality requisite to the appellate jurisdiction of this court under 28 U.S.C.A. § 1291. Marino v. Nevitt, 311 F.2d 406 (3rd Cir. 1963); Funkhouser v. City of Newark, 312 F.2d 383 (3rd Cir. 1963). This appeal will be dismissed for lack of jurisdiction.